Exhibit 10.1

         
LSI Corporation
  1 800 372 2447    
1110 American Parkway NE
  lsi.com    
Allentown, PA 18109
       

(LSI LOGO) [f42366f4236600.gif]
August 1, 2008
Andy Micallef
3 Kallang Sector
#07-01/06
Singapore, 349278
Re: Extension of Overseas Assignment
Dear Andy,
The purpose of this letter is to confirm that your overseas assignment with LSI
Corporation in Singapore has been extended for an additional 24 months as set
forth in this letter. This letter supersedes and replaces that certain letter
dated July 15, 2008 regarding the same subject, which is null and void upon you
signing below.
ASSIGNMENT DURATION & CONDITIONS
Your current assignment is extended until June 30, 2010 and will be governed by
the terms and conditions set forth in LSI’s International Assignment Policy as
it may be amended from time to time, with the following exceptions:

     
Dependent Education
  The company will pay 100% of the cost for your children’s education at
international school within normal commuting distance from your overseas
residence. Reimbursement will cover required tuition, registration fees,
textbooks, uniforms, other school supplies, and local transportation.
 
   
Expatriate Premium
  The company will pay you a Monthly Expatriate Premium Allowance in the amount
of $4,200.00 for the duration of your assignment. This payment will be made from
the US payroll.
 
   
Home Sale Assistance
  The company will reimburse you for reasonable and customary home sale expenses
in accordance with the company’s Home Sale Assistance program.
 
   
 
  NOTE: You are required to contact your Relocation Counselor prior to
contacting any real estate agent. Failure to do so will make you ineligible for
Home Sale Assistance.

 



--------------------------------------------------------------------------------



 





     
Shipment Household Goods
  The company will pay for normal family household goods moved via van line and
protected with replacement value coverage to a maximum of $100,000. In addition,
the company will reimburse you for storage of your normal family household goods
for 2 years.
 
   
 
  This expense will be paid via a direct bill from Victory Van Lines to
Prudential Relocation on your behalf. 
 
   
Spousal Assistance
  The company will reimburse up to US$2,000 per year for the following spousal
assistance items:
 
 
     •     Reimbursement of work permit costs
 
 
     •     Job search consulting services
 
 
     •     Resume preparation and career counseling
 
   
Host Country Transportation
  In addition to your monthly transportation allowance, the company will
reimburse you for one (1) additional automobile for your spouse.
 
   
Resettlement Relocation Allowance
  To assist you with miscellaneous costs associated with your repatriation, the
company will provide a resettlement allowance of US$20,833.
 
   
Repayment obligation
  Because this is an extension of your original overseas assignment, the company
agrees that the repayment obligations have been met in connection with your
original assignment and shall not apply in connection with the extension of your
overseas assignment.

You understand and agree that the terms set forth herein are subject to the
approval of the Compensation Committee of Board of Directors of LSI Corporation,
and by signing below you acknowledge and agree that the Compensation Committee
can approve, deny or change the benefits set forth in the Extension Letter.
I wish you continued success with your assignment.
Best regards,

           
/s/ Jon Gibson
      August 1, 2008  
 
         
Jon Gibson
      Date  
Vice President, Human Resources
         
 
         
/s/ Andy Micallef
      August 1, 2008  
 
         
Accepted by: Andy Micallef
      Date  

     
Return original to:
  Mariesol Gonzalo
 
  HR Programs
 
  1621 Barber Lane, MS – AD264
 
  Milpitas, CA 95035
 
  Mariesol.gonzalo@lsi.com

 